DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information Disclosure Statement (IDS) is not considered. No IDS filed.

Response to Amendment
This action is in response to the remarks filed on 12/07/2020. The amendments filed on 12/07/2020 have been entered. Accordingly Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto (U.S. 20090137907, May 28, 2009)(hereinafter, “Takimoto”).
Regarding Claim 1, the claim limitations are the intended usage of Claim 9, since the references cited in Claim 9 have system and methods capabilities, the limitations are as such rejected under the same rationale.

segmenting, by at least one processor, the ultrasound image to identify a plurality of structures in the ultrasound image (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]. Examiner considers extracting outlines as “segmenting” to meet the claim limitations.);
highlighting, by the at least one processor, the plurality of structures in the ultrasound image to create a highlighted ultrasound image; presenting, by the at least one processor, the highlighted ultrasound image at a display system (“FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The includes a tumor region setting unit 71, an organ 
determining, by the at least one processor, a distance between at least two of the plurality of structures in the ultrasound image ([0069][0085-0088]); and providing, by the at least 
Regarding Claim 2, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein the plurality of structures comprises at least one biological structure and at least one artificial structure (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]).
Regarding Claim 3, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein the at least one biological structure comprises one or both of a nerve and a vessel(“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]). 
Regarding Claim 4, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein the at least one artificial structure comprises one or both of a needle and an anesthetic medium (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]).
Regarding Claim 5, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein the highlighting comprises one or more of: colorizing pixels of one or more of the plurality of structures, 26Attorney Docket No. 64130US01 (502764-US-i) outlining edges of the one or more of the plurality of structures, and overlaying an identifier on the one or more of the plurality of structures (“FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The includes a tumor region setting unit 71, an organ region setting unit 72 and a blood 
Regarding Claim 8, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein the warning is one or more of an audio warning, a visual warning, and a physical warning (“The warning unit 13 issues warning signals in a case 
Regarding Claim 9, Takimoto teaches: A system comprising: an ultrasound system configured to acquire an ultrasound image (Fig. 1, element 100, diagnosis system, “The added receiving signals are processed in the receiving signal processing unit 4 in order to generate B mode image data and color Doppler data acquired by 3-D scanning over an object. The volume data generating unit 5 generates volume data by arranging the B mode data and color Doppler data so as to correspond to the ultrasound transmission and reception directions.” [0048]); 
at least one processor configured to: segment the ultrasound image to identify a plurality of structures in the ultrasound image (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]. Examiner considers extracting outlines as “segmenting” to meet the claim limitations.);

determine a distance between at least two of the plurality of structures in the ultrasound image; and27Attorney Docket No. 64130US01 (502764-US-i) provide a warning if the distance between the at least two of the plurality of structures in the ultrasound image is less than a threshold; and the display system configured to display the highlighted ultrasound image (Fig. 1, element 13, warning unit, Figs. 1 and 12A, display unit. Examiner considers the warning issued when blood vessel region overlaps with insertion region as described in [0085-0088] to meet the claim limitations.).
Regarding Claim 10, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the plurality of structures comprises at least one biological structure and at least one artificial structure, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 11, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto further teaches: wherein: the at least one biological structure comprises one or both of a nerve and a vessel, and the at least one artificial structure comprises one or both of a needle and an anesthetic medium (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an 
Regarding Claim 12, Takimoto substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the highlight comprises one or more of: colorized pixels of one or more of the plurality of structures, outlined edges of the one or more of the plurality of structures, and an identifier overlaid on the one or more of the plurality of structures, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 15, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the warning is one or more of an audio warning, a visual warning, and a physical warning, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.
Regarding Claim 16, Takimoto teaches: A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps comprising (“The system control unit 15 shown in FIG. 1 includes a central processing unit (CPU) and a memory (not shown). The memory in the system control unit 15 stores above-mentioned various data that are inputted, selected and set by each of the devices of the input unit 14. The CPU in the system control unit 15 controls each of the units in the ultrasound imaging diagnosis apparatus 100 so as to generate and display the puncturing navigation data.” [0090]): 
receiving an ultrasound image; segmenting the ultrasound image to identify a plurality of structures in the ultrasound image (Fig. 1, element 100, diagnosis system, “The added receiving 
highlighting the plurality of structures in the ultrasound image to create a highlighted ultrasound image; presenting the highlighted ultrasound image at a display system (“FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The includes a tumor region setting unit 71, an organ region setting unit 72 and a blood vessel region setting unit 73. The tumor region setting unit 71 sets a 3-D tumor region based on the outline data set by the outline setting unit 142 in the input unit 14 to the respective tumor portion Tm in the three MPR image data Mp1 to Mp3 in the MPR image data generating unit 6 and displayed on the display unit 12. For instance, the 3-D tumor region is approximated to a wire framed sphere body or an ellipse body. Similarly, the organ region setting unit 72 sets 3-D organ region approximated by a sphere body or an ellipse body to major organs located near to the tumor portion Tm in MPR image data Mp1 to Mp3 based on the outline data set by the outline setting unit 142.” [0066]; “The display unit 12 (FIG. 1) displays MPR image data generated in the MPR image data generating unit 6 (FIG. 5B), 3-D data generated in the 3-D data generating unit 8 (FIG. 6) and the puncturing navigation data generated in the puncturing navigation data generating unit 11 before and during the insertion of the puncturing needle (FIGS. 7-9)…The display data generating circuit in the display unit 12 generates displaying data by superimposing supplementary data, such as object data to the MPR image data, 3-D data and puncturing navigation data. The conversion circuit in the display unit 12 executes D/A conversions and television format conversions of the display data so as to display the display data on the monitor. On the monitor, it is desirable to display the blood vessel region data Vr by using different colors or brightness in accordance with the depth of the blood vessel region. For 
determining a distance between at least two of the plurality of structures in the ultrasound image: and providing a warning if the distance between the at least two of the plurality of structures in the ultrasound image is less than a threshold (Fig. 1, element 13, warning unit, Figs. 1 and 12A, display unit. Examiner considers the warning issued when blood vessel region overlaps with insertion region as described in [0085-0088] to meet the claim limitations.).
Regarding Claim 17, Takimoto substantially teaches the claim limitations as noted above. 
wherein: the plurality of structures comprises at least one biological structure and at least one artificial structure, the at least one biological structure comprises one or both of a nerve and a vessel, and 29Attorney Docket No. 64130US01 (502764-US-i) the at least one artificial structure comprises one or both of a needle and an anesthetic medium (“The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound 
Regarding Claim 18, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the highlighting comprises one or more of: colorizing pixels of one or more of the plurality of structures, outlining edges of the one or more of the plurality of structures, and overlaying an identifier on the one or more of the plurality of structures, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 20, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the warning is one or more of an audio warning, a visual warning, and a physical warning, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Tahmasebi (U.S. 20160317119, EFD December 16, 2014)(hereinafter, “Tahmasebi”).
Regarding Claim 6, Takimoto substantially teaches the claim limitations as noted above. 
With regards to limitations wherein the plurality of structures comprises a needle and a nerve, and comprising superimposing, by the at least one processor, a trajectory from the needle to the nerve on the ultrasound image presented at the display system, Takimoto teaches: the plurality of structures comprises a needle and a vessel:  “The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]).
and displaying of superimposed ultrasound images presented at the display system of a needle, vessel(s), organ(s), tumor region and puncturing navigation data (i.e. needle trajectory): “FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The 
Takimoto is silent with regards to the plurality of structures comprises a needle and a nerve.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structures in Takimoto to include a needle and a nerve as taught in Tahmasebi “…to effectively administer pain relief and avoid nerve damage.” (Tahmasebi, [0006]).
Regarding Claim 13, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein: the plurality of structures comprises a needle and a nerve, and the at least one processor is configured to present a trajectory from the needle to the nerve overlaid on the ultrasound image at the display system, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 19, Takimoto substantially teaches the claim limitations as noted above. 
6 and is therefore, rejected under the same rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Samosky et. al. (U.S. 20130323700, December 5, 2013)(hereinafter, “Samosky”).
Regarding Claim 7, Takimoto substantially teaches the claim limitations as noted above. 
Takimoto teaches with respect to a plurality of structures: “The region setting unit 7 sets a 3-D tumor region and 3-D organ regions based on outline data set by the input unit 14 against the tumor and organs located near the tumor on the MPR image data. The region setting unit 7 also sets 3-D blood vessel regions by extracting outlines from color Doppler volume data. The 3-D data generating unit 8 generates monitoring 3-D image data by composing the tumor region data, the organ region data and the blood vessel region data. The punctured needle position detecting unit 9 detects a tip position and an insertion direction of a puncturing needle 150 inserted into the body of an object along a needle guide 161 of a puncturing adaptor 16 mounted on a head portion of the 2-D ultrasound probe 3. The expected puncturing position calculating unit 10 calculates an expected tip position and an expected insertion direction of the puncturing needle to the tumor region based on various data for the puncturing needle 150 including the puncturing position and the insertion direction that will be explained later.” [0049]).
and displaying of information: “FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The includes a tumor region setting unit 71, an organ region setting unit 72 and a blood vessel region setting unit 73. The tumor region setting unit 71 sets a 3-D tumor region based on the outline data set by the outline setting unit 142 in the input unit 14 to the respective tumor portion Tm in the three MPR image data Mp1 to Mp3 in the MPR image data generating unit 6 and displayed on the display unit 12. For instance, the 3-D tumor region is approximated to a wire framed sphere body or an ellipse body. Similarly, the organ region 
Takimoto does not teach: wherein the plurality of structures comprises an anesthetic medium and a nerve, and comprising: determining, by the at least one processor, a percent coverage of the nerve by the anesthetic medium, and presenting, by the at least one processor, the percent coverage at the display system.
Samosky in the field of systems and methods for interface based medical procedures teaches: “FIG. 7 shows an example display on a prototype student interface in accordance with the system shown in FIG. 5. As can be seen, there was a simulated ultrasound image in the interface, as well as information indicating the distance from the needle to the nerve (17 mm in the example screenshot shown). FIG. 8 illustrates an example display of a prototype instructor 
Since Takimoto has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structures in Takimoto to be an anesthetic medium and a nerve and incorporate the ability to determine, by the at least one processor, a percent coverage of the nerve by the anesthetic medium, and presenting, by the at least one processor, the percent coverage at the display system as taught in Samosky to determine the volume and location of the fluid injected to provide feedback such as a real-time input parameter to model a visible bolus of fluid in the area of the needle tip on the display (Samosky, [0067]). 
Regarding Claim 14, Takimoto substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein: the plurality of structures comprises an anesthetic medium and a nerve,28Attorney Docket No. 64130US01 (502764-US-i) the at least one processor is configured to determine a percent coverage of the nerve by the anesthetic medium, and the at least one processor is configured to present the percent coverage at the display system, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics regarding how the structures are obtained and details regarding the distance determination) are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully disagrees with Applicant’s remarks regarding reference Takimoto, the claims are broader than the interpretation Applicant is taking regarding recited claim 1 limitations. As provided in the office action above, extracting of outlines as disclosed in Takimoto [0049] is synonymous to “segmenting”, the claim limitations as currently provided do not provide specifics regarding how the segmentation is performed and as such the approach taught in Takimoto provide sufficient details for the limitation as currently provided in Claim 1. With respect to the “hightling” limitation in Claim 1, again the recited limitation is broad and does not provide specifics that would refute a processor that allows a display to show different colors on an ultrasound image to represent different structures to not be indicative of meeting claim limitation “highlighting, by the at least one processor, the ultrasound image to identify a plurality of structured in the ultrasound image”. With regards to limitation “determining, by the at least one processor, a distance between at least two of the plurality of structures in the ultrasound image…” the disclosed limitation is again broad and does not provide specifics as to how the processor is performing the “determination”, the specifics of Takimoto warning system would require distance information to be computed to identify the overlap areas between structures and the needle puncturing navigation overlap regions. Takimoto specifically states “…when the distance between the tip portion of the puncturing needle and the tumor region becomes zero, the inserted position to the tumor region Tr or the surrounding portion of the inserted position is blinked on the display.” [0084], Fig. 6 for example is another illustration of the 3D data, vessels and the organs with respect to the needle tip position is determined by the detection unit. The specifics provided in Takimoto for the disclosed claim limitation, respectfully, is narrower in details than the disclosed and as such sufficient to meet the claim limitations.
    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793